Citation Nr: 0433178	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  01-12 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lichen planus, 
claimed as a skin condition. 

2.  Entitlement to service connection for pes planus, claimed 
as a foot condition. 

3.  Entitlement to service connection for a stomach disorder. 

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2000 rating 
decision, by the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida, which denied the veteran's 
claims of entitlement to service connection for lichen 
planus, pes planus, a stomach condition, and emotional 
instability reaction as not well-grounded.  Subsequently, the 
RO notified the veteran of the Veterans Claims Assistance Act 
of 2000 (VCAA) and, in a rating action dated in October 2001, 
readjudicated and denied the claims on a de novo basis.  The 
veteran perfected a timely appeal to that decision.  

On July 17, 2003, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in Washington, D.C., in lieu of a Travel 
Board hearing.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for lichen 
planus and pes planus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  At his July 17, 2003 videoconference hearing, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal concerning the certified issue of 
entitlement to service connection for a stomach disorder.  

2.  The evidence does not show that the veteran is currently 
diagnosed with a chronic, acquired psychiatric disorder.  He 
was noted to have been seen for an emotional instability 
reaction in service, but there is no chronic disorder shown 
after that, and a psychiatric disorder is not currently 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the veteran 
for the issue of entitlement to service connection for a 
stomach disorder, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2003).  

2.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a stomach disorder.

In April 2000, the RO denied the veteran's claim of 
entitlement to service connection for a stomach disorder as 
not well-grounded.  Subsequently, in a rating decision dated 
in October 2001, the issue of entitlement to service 
connection for a stomach disorder was denied on a de novo 
basis.  The veteran perfected an appeal in September 2002 as 
to this issue.  However, at a videoconference hearing before 
the Board in July 2003, the issue of entitlement to service 
connection for a stomach disorder was withdrawn.  A written 
transcript of the hearing is of record.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  An appeal can only be withdrawn at a 
hearing, or in writing.  38 C.F.R. § 20.204(b)(1).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204(a).  If an appeal as to 
the issue has been perfected, the effect of the withdrawal 
will be deemed a withdrawal of the notice of disagreement and 
the substantive appeal.  38 C.F.R. §§ 20.200, 20.204(c).  

In light of the foregoing, the Board finds that, prior to the 
promulgation of a decision by the Board, the veteran withdrew 
his appeal as to the issue of entitlement to service 
connection for a stomach disorder at his Board hearing in 
July 2003.  As a result, no allegation of error of fact or 
law remains before the Board for consideration with regard to 
that issue. Accordingly, the Board does not have jurisdiction 
to review the appeal as to the issue of entitlement to 
service connection for a stomach disorder and this issue is 
dismissed.  

II.  Service connection for a psychiatric disorder.

A.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2003).  With respect to notification VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Such notice should be 
provided prior to initial adjudication of the claim.  See 
Pelegrini v. Principi, 18 Veteran. App. 112 (2004).  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

First, in a letter dated in December 1998, prior to the 
initial rating decision in April 2000, the RO provided the 
veteran with information regarding the type of evidence to 
submit, and, in essence, the respective obligations of VA and 
the veteran in obtaining such evidence.  

Second, in October 2001, the veteran's claim was reconsidered 
on a de novo basis pursuant to the VCAA.  Prior to that 
rating decision, VCAA compliance letters were sent to the 
veteran in January 2001 and August 2001, which notified him 
of the information necessary to substantiate his claims and 
of his and VA's respective obligations to obtain specified 
different types of evidence.  He was informed of his 
responsibility to identify, or to submit directly to VA, 
medical evidence of a current disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  Furthermore, the 
RO specifically requested that the veteran provide it with or 
identify any additional sources of evidence that could help 
substantiate his claim.  In response, the veteran stated, in 
correspondence dated in August 2001, that attached medical 
records were being submitted in support of his claim, and 
that all other information had been submitted.  

By way of the April 2000 rating decision, the October 2001 
rating decision and the September 2002 Statement of the Case, 
the RO advised the veteran and his representative of the 
basic law and regulations governing service connection 
claims, and the bases for the denial of the claim for service 
connection for a psychiatric disorder.  These documents also 
specifically informed the veteran of the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on his behalf.  

The file shows that requests were been made to National 
Personnel Records Center (NPRC) for the veteran's service 
medical records in 1994, 1997, and 1999.  The only available 
record is an extract of a military hospital report from the 
U.S. Department of the Army Office of the Surgeon General 
(SGO).  In April 2000, the NPRC informed the RO that the 
records were fire-related, and that personnel, service 
medical records, and clinical records were destroyed, and 
could not be reconstructed.  The Board finds that further 
efforts to obtain the veteran's service medical records would 
be futile.  See 38 C.F.R. § 3.159(c)(2).  

The RO also asked the veteran to tell VA about any additional 
information or evidence that the veteran wanted VA to try and 
get for him and to send VA the evidence that was needed as 
soon as possible.  By various informational letters, an SOC 
and accompanying notice letter, and the Board hearing, VA 
satisfied the requirement that the claimant be requested to 
provide any evidence in his possession that pertains to the 
claim.  The veteran has stated that there is no additional 
evidence available as to this issue.  He submitted a list of 
his prior treatment, but said that these records were 
unavailable.  At his July 2003 hearing, he again indicated 
that he had no additional evidence or information to submit. 
He has not identified any records which have not been 
obtained.  For reasons which will be discussed below, a VA 
examination is not warranted.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the initial April 2000 rating decision on 
appeal (prior to the enactment of the VCAA) has not resulted 
in any prejudice to the veteran, in either the development or 
the merits of his claims, and, therefore, any such error was 
harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Veteran. App. 112 (2004); 
Quartuccio v. Principi, 16 Veteran. App. 183 (2002); see also 
Bernard v. Brown, 4 Veteran. App. 384 (1993).

B.  Factual background.  

The veteran's medical records from his period of service are 
unavailable, having been destroyed in a fire in the early 
1970s at the National Personnel Records Center (NPRC).  In 
cases where service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The only available service record is a record from the SGO, 
which shows that the veteran was admitted to the locked 
neuropsychiatric ward of Rodriguez Army Hospital in March 
1953 and was given a diagnosis of emotional instability 
reaction, which was determined to have existed prior to entry 
on active military service.  No other information is 
available, and the veteran remained on active duty until 
November 1957.  

Post service medical records, showing VA as well as private 
treatment, dated from March 1992 through January 2001, 
including a VA examination report of November 1994, are 
completely silent with respect to any complaints, clinical 
findings or diagnoses of a psychiatric disorder.  

At his personal hearing in July 2003, the veteran indicated 
that he had no psychiatric problems prior to entering 
military service.  The veteran stated that he was 19 years 
old and in perfect condition, both physical and mental, when 
he entered active duty in 1952.  The veteran reported that 
his problems began when he complained about the way people 
were being treated in service; he was taken away and put in a 
hospital for the mentally disturbed.  The veteran indicated 
that he was currently taking psychiatric medication.  He did 
not identify any current psychiatric treatment.  He indicated 
his only psychiatric-related treatment had been when a doctor 
once told him his skin problem was mental, and recommended a 
drastic and unorthodox method of treatment, which the veteran 
rejected.

III.  Legal analysis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities including psychoses, are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the veteran claims that he currently has a 
psychiatric disorder as a result of service.  His service 
medical records confirm that he received treatment in service 
for emotional instability reaction, determined at that time 
to have pre-existed service.  However, the record does not 
show that he currently has a chronic, acquired psychiatric 
disorder.  None of the medical records, including the report 
of a VA examination in 1994, show the presence of a 
psychiatric disorder, or even a history of such.  While the 
veteran indicated at his hearing that he was taking some sort 
of psychiatric medication, this fact alone does not establish 
the presence of a chronic psychiatric disability, and he did 
not indicate he was currently receiving psychiatric 
treatment.  

In any event, there is no contemporaneous indication of a 
psychiatric disorder from 1953 to 1998, when the veteran 
first filed a claim for service connection for a nervous 
disorder, including on a VA examination in 1994.  There is no 
current diagnosis of a psychiatric disorder.  The Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The veteran, as a layman, is not competent to provide such a 
statement.  Moreover, the veteran's statements regarding the 
history of his symptoms have not been of sufficient 
consistency as to indicate that the claimed symptoms may be 
associated with an inservice event or injury.  In this 
regard, records dated from 1992 to 2001, including the report 
of a VA examination in 1994, failed to disclose any 
indication of a psychiatric disorder.  A claim for service 
connection for a disability must be accompanied by medical 
evidence that establishes that the claimant currently has the 
claimed disability.  Absent a present disability there can be 
no valid claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  

The Board observes that the veteran was not afforded a VA 
examination to specifically determine whether he has 
psychiatric disability which is of service origin.  However, 
a current psychiatric disability has not been shown, and, in 
any event, the evidence does not indicate that the claimed 
symptoms may be associated with an inservice event or injury.  
Therefore, the Board finds that an examination is not 
necessary to reach a determination on this issue.  See 38 
C.F.R. § 3.159(c)(4) (2003).  In this regard, any opinion 
derived from a current VA examination, given nearly 45 years 
after his separation from service, particularly in view of 
the absence of a consistent history of continuity since 
discharge provided by the veteran, would be purely 
speculative.  

In view of the foregoing, the Board is of the opinion that 
the weight of the evidence is against the claim, and not so 
evenly balanced as to warrant giving the veteran the benefit 
of the doubt.  The veteran's contentions to the effect that 
he has a psychiatric disorder and that it is service 
connected, although sincerely felt, are insufficient to 
establish a current disability or to satisfy the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995) (holding that laypersons are not competent to offer 
medical opinions).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the Board finds that his claim for service 
connection for that condition must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  


ORDER

The appeal for service connection for a stomach disorder is 
dismissed.  

Entitlement to service connection for a psychiatric disorder 
is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for a skin condition, diagnosed as lichen planus 
and for a foot disorder (pes planus).  Although the veteran 
has stated that there is no additional evidence or 
information available, the RO has not attempted to obtain 
evidence of VA treatment previously identified by the 
veteran.  Specifically, he states that he sought medical 
treatment for his feet and skin conditions at the VA Medical 
Center (VAMC) in East Orange after service in 1958.  Records 
of any treatment at this facility, including any application 
for treatment which may have been generated in 1958, must be 
obtained, if available.  

In addition, in 1999, he provided an authorization for the 
release of records, in which he stated that he had been 
treated in the Riviera Beach VA Outpatient Clinic in 1992 for 
his feet, and from 1995 to the present for his skin condition 
at the East Palm Beach VAMC.  Although the veteran has 
provided copies of some of these records, the RO must obtain 
all relevant VA treatment records.  

Further, a VA dermatology note, dated in February 2000, 
indicated that the veteran was receiving follow up evaluation 
for lichen planus associated pruritus.  It was also noted 
that no biopsies were done to verify lichen planus, but the 
veteran indicated that he had had several biopsies done since 
at least 1957, including one in Panama, another in New 
Jersey, and one in an army hospital.  It was noted that "he 
says he has access to these records if necessary."  Although 
the veteran has subsequently stated that he does not have any 
additional records, this matter must be clarified.  

As a result, the Board finds that further development is 
needed to satisfy the statutory requirements to notify and 
assist the veteran in the development of his claim.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).  

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, D.C., for the following actions:

1.  The AOJ should review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  Such notice should 
specifically advise him of the evidence 
and information necessary to substantiate 
his claim, and inform him whether he or VA 
bears the burden of producing or obtaining 
that evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claim.  

2.  The veteran should be asked to 
provide the evidence he referred to in a 
February 2, 2000 dermatology note, in 
which he indicated he had access to 
records substantiating a diagnosis of 
lichen planus, apparently dating back to 
1957, including one in Panama, another in 
New Jersey, and/or one in an Army 
Hospital.  He should be requested to 
submit copies of all such records in his 
possession.  

3.  The RO should obtain all outstanding 
records of the veteran's treatment at VA 
facilities for a skin condition and/or pes 
planus.  These should specifically include 
any records from the East Orange, New 
Jersey, VAMC , including an application 
for treatment in 1958, and records from 
the Riviera Beach VA Clinic in 1992, 
including treatment of the feet. In 
addition, all records of treatment for 
either of these conditions, dating from 
1995 (or earlier) to the present, should 
be obtained from the West Palm Beach VAMC.  

4.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for lichen planus and pes 
planus.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Kay D. Hudson
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



